Citation Nr: 0608148	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  00-12 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial rating for low back sydrome with a 
bulging disc at L5-S1 in excess of 10 percent from February 
24, 2000, to April 9, 2003, of 20 percent from April 10, 
2003, to April 20, 2005, and of 40 percent from April 21, 
2005.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to February 
2000.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which granted service connection for bulging disc 
L5-S1 with low back syndrome, and assigned an initial 10 
percent disability evaluation effective February 24, 2000 
(the date following separation from service).  

In November 2002, the Board remanded this matter for 
additional evidentiary development, and prior to the case 
being returned to the Board for further appellate review, a 
July 2003 RO determination granted an increased "staged" 
rating of 20 percent from April 10, 2003.  The Board remanded 
this matter again in December 2003, and the case is presently 
ready for a decision.

It is noted that the veteran testified at a September 2000 RO 
hearing, and the transcript is of record.  

It appears that an issue related to individual 
unemployability has been raised in the record, and the RO 
should address this accordingly.  


FINDING OF FACT

From February 24, 2000, the veteran's bulging disc disability 
manifested with moderate, recurring attacks, and from March 
8, 2002, manifested with severe attacks with intermittent 
relief, and thereafter was without unfavorable ankylosis, 
associated objective neurological abnormalities, or bedrest 
prescribed by a physician.  


CONCLUSION OF LAW

The veteran is entitled to an initial 20 percent from 
February 24, 2000, to March 7, 2002; and a 40 percent rating 
from March 8, 2002, to April, 20, 2005, and is not entitled 
to an initial rating in excess of 40 percent from April 21, 
2005, for service-connected low back sydrome with a bulging 
disc at L5-S1.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains February 2002, April 2002, and May 2004 
letters informing the veteran of which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  The February 2002 
and May 2004 letters properly informed the veteran that the 
evidence should show, (in order to receive the benefit 
sought) an increase in severity, or a worsening of the 
service-connected low back disability.  Additionally, a July 
2001 supplemental statement of the case provided the relevant 
diagnostic criteria in effect at that time (including 
Diagnostic Code 5293, which is addressed further below) with 
application to the evidence of record, and a November 2005 
supplemental statement of the case applied the current 
criteria to the evidence of record.  Additionally, the May 
2004 letter told the veteran that she could submit a 
statement from a doctor, physical or clinical findings, the 
results of testing, and statements from individuals who were 
able to describe in what manner the disability had worsened.  
As such, it appears that the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete her claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran filed her claim pre-VCAA, and eventually 
received sufficient notification.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (holding that any timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the February 2002 letter instructed as follows:  "If 
there is any additional evidence that you feel would be 
relevant to your claim, please let us know right away."  
Additionally, the Board's remand for further evidentiary 
development at the least demonstrated to the veteran that her 
case remained open for the generation of relevant evidence.  
As such, the principle underlying the "fourth element" has 
been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains VA treatment records from 
Cheyenne (August 1999 to July 2001, and August 2001 to April 
2003), Denver (August 2000 to July 2003), and Syracuse/Albany 
(December 2003 to February 2005).  Notably, the Board's 
December 2003 remand had sought the preceding records (along 
with the veteran's vocational rehab file, which also is of 
record), and the veteran's representative recently noted that 
remand directives had been fulfilled.  The veteran underwent 
VA examinations in 1999, 2003, and 2005, which are sufficient 
for a decision on this claim.  Thus, additional VA 
examination is not warranted.  See 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of diseases and injuries 
of the spine.  The amendments renumber the diagnostic codes 
and create a general rating formula based largely on 
limitation or loss of motion.

When an amended regulation expressly states an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendment discussed 
below has a specified effective date without provision for 
retroactive application, it may not be applied prior to its 
effective date.  

The previous version of the rating criteria is provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  Under Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
........20

Mild.....................................
........................................1
0


The regulations regarding spine disabilities were revised 
effective September 26, 2003.  Under these regulations, a 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, under 38 C.F.R. § 
4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	.........100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine
	....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis...................................................20

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  
Additionally, the new rating schedule for diseases and 
injuries of the spine utilizes the General Rating Formula for 
Diagnostic Codes 5235 (vertebral fracture or dislocation), 
5236 (sacroiliac injury and weakness), 5237 (lumbosacral or 
cervical strain), 5238 (spinal stenosis), 5239 
(spondyloisthesis or segmental instability), 5240 (ankylosing 
spondylitis), 5241 (spinal fusion), 5242 (degenerative 
arthritis of the spine), and 5243 (intervertebral disc 
syndrome).  

Under the revised regulations, intervertebral disc syndrome 
(which incorporated September 2002 changes) is evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).

Analysis

At the outset, it is noted that the RO originally evaluated 
the veteran's service-connected low back disability under old 
diagnostic code 5295, lumbosacral strain.  The assignment of 
a particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  

Upon a comprehensive review of the evidence, see Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), the Board will 
consider evaluating the veteran's low back disability under a 
different diagnostic code.   

The veteran underwent a December 1999 VA examination, where 
she articulated that she did not know how or why her back 
began to bother her in 1990 and 1991; it had progressively 
worsened with terrible pain.  The assessor noted that an MRI 
confirmed a bulging disc at L5-S1.  A physical examination 
found somewhat of a loss of lordotic curvature.  The veteran 
had negative straight leg raising, and range of motion 
lateral flexion 32 degrees; rotation 27 degrees; forward 
flexion 97 degrees; and extension 12 degrees.  With the 
extremes of the motions, the veteran had discomfort relieved 
by coming back to an upright position.  The impression was 
bulging disc at L5-S1 with radicular pain down the right leg 
into the top of the right foot and right great toe.  

At her July 2000 hearing, the veteran testified that her back 
sometimes hurt when she bent over, and it was the worst when 
she woke up in the morning.  She stated that she took a 
number of drugs that helped a lot.  The veteran stated that 
she had been put in traction, but the only thing that helped 
the pain was medication.  

In August 2000, the veteran sought treatment at the Denver VA 
outpatient clinic for Raynaud's disease and EMG testing found 
lower extremity neuropathy possibly secondary to connective 
tissue disease.  An August 2, 2001, Cheyenne VA progress note 
indicated that the veteran had returned for treatment due to 
a rash, and also with back pain (the back had some 
costovertebral angle tenderness).  

A July 2001 Cheyenne VA outpatient record showed diminished 
sensation in right lateral calf, and the concern was possible 
multiple sclerosis.    

A September 2001 letter from Cheyenne Medical Specialists, 
who had assessed the veteran for possible multiple sclerosis, 
indicated that sensory examination of the back revealed no 
sensory level.  In the lower extremities there was stocking-
glove diminishment of sharp sensation in the feet to the 
level of the ankles bilaterally, and no other radicular or 
peripheral neuropathic sensory findings.  

A March 8, 2002, VA progress noted indicated that the veteran 
came in due to pain while urinating.  She said she had 
experienced it for a month, maybe longer.  About two to three 
days earlier, the veteran had started to have pain in her 
back.  It was noted that the veteran had a history of disc 
disease around L5-S1.  The veteran reported that she had been 
lifting a patient at work the other day, and felt that it 
might also be from that event.  An assessment and plan 
indicated lumbosacral back pain, and 500 mg Robaxin.  In 
April 2002 the veteran sought treatment because she continued 
to have problems with her low back.  The Robaxin had 
initially helped, but over the last two days it had gotten 
worse.  The attending physician looked at x-rays the veteran 
had brought in, and found a slight narrowing on the L5-S1 
towards the posterior aspect.  The assessor noted that she 
did have a history of disc disease in that area.  The veteran 
complained of some pain going down towards her legs.  A 
physical examination found tenderness all the way from about 
the upper lumbar area down to the lumbar area laterally from 
the spine.  She had negative sciatic notch tenderness, and 
decreased range of motion.  

An April 2002 VA MRI of the lumbar spine found L5-S1 disc 
desiccation, with evidence of bulging of the annulus fibrosus 
with peripheral granulation response.  The impression 
included direct correlation with physical findings 
recommended with respect to potential S1 root.  

A June 2002 VA medical service progress note found normal 
strength and sensation in the upper and lower extremities.  A 
June 2002 radiology report found 2 mm retrolisthesis of L5-
S1, stable since December 1999.  The impression indicated 
etiology of reported pain was not evident.  

An April 2003 VA radiology report found loss of normal lumbar 
lordosis (which could have been due to body position or 
muscle spasm), and minimal disk space narrowing at L5-S1.  

An April 10, 2003, VA examination report contained the 
veteran's statement that since her last C & P examination she 
had continued to experience constant low back pain.  She also 
reported intermittent pain, which radiated down the right leg 
to the heel of the right foot, along with decreased range of 
motion.  The veteran took 9 to 16 Vicodin tablets a day for 
pain relief.  The veteran reported some intermittent numbness 
and tingling of all toes of the feet depending on activity.  

On physical examination the veteran could bend forward at the 
waist putting on her shoes without hesitation.  The examiner 
found no palpable spasm, but there was some decreased lumbar 
lordosis.  Range of motion was forward flexion onset of pain 
at 25 degrees , and movement to 72 degrees.  The examiner 
noted that her functional range of motion after repetitive 
motion at 40 degrees most accurately reflected her functional 
range of motion.  On lateral motion, the onset of pain was at 
10 degrees, with full movement to 17 degrees.  She had pain 
at 3 degrees of extension, and would go through pain to 9 
degrees of extension.  After a sensory examination, and 
noting the veteran's April 2002 MRI showed disc desiccation, 
the diagnosis was degenerative joint disease of the low back.  

A March 2004 Syracuse VA treatment note indicated that a 
lumbar puncture had not been successful, and it was noted 
that the veteran had significant degenerative disc disease 
that potentially complicated the procedure.  In May 2004, the 
veteran complained that the pain in her low back was constant 
and aching and worsened with standing, sitting, and walking.  
The pain got better with rest and Percocet; the attending 
physician noted that the veteran had been on Vicodin for 
years.  The veteran denied having any bowel or bladder 
incontinence.  On physical examination, lumbar lordosis was 
located, along with mild lumbar paraspinal muscles spasms and 
paravertebral lower lumbar tenderness consistent with facet 
joint arthritis.  The assessment was degenerative disk 
disease of the lumbar spine, lumbar radiculopathy, possible 
facet joint disease and sacroiliac joint disease, and mixed 
connective tissue disorder.  

Another May 2004 note indicated that with an assessment of 
lumbar radiculopathy, the veteran underwent a right L4 and L5 
fact joint nerve block, and had post procedure pain score of 
3.  In September, the veteran was being treated for low back 
pain with fentanyl patch 100 mcg per hour changed every 48 
hours for the past 2 years, as taking vicodin.  The assessor 
appreciated spasms on examination and prescribed baclofen.  

A November 2004 women's health note indicated that the 
veteran continued to have low back pain on and off, without 
weakness of the legs or bowel or bladder incontinence.  The 
veteran reported some tingling along the lateral aspects of 
her legs bilaterally, which had been worked up by neurology 
in the past and was found to be neuropathy of undetermined 
significance.  

At an April 2005 VA examination, the veteran reported that 
she had flare-ups about every other day, and her functional 
limitations became much more severe.  The veteran related 
that she had had more than 20 incapacitating episodes over 
the past year, but had not been seen by a physician during 
those episodes.  On physical examination, the veteran 
ambulated with a slight limp on the right.  Flexion was 10 
degrees, extension 0 degrees, side bending 10 degrees, 
rotation 10 degrees.  The veteran complained of pain on any 
active motion and refused to do any active motion beyond 
these degrees due to severe pain.  Precipitated upon review 
of the claims file, the diagnosis was degenerative 
intervertebral disc disease of the lumbar spine with evidence 
of radiculopathy or radicular irritation.  

A June 2005 neurology assessment rendered an impression of 
chronic lumbar disk disease with severe chronic pain.  The 
examiner stated that an examination was limited due to pain, 
and that therefore EMG testing was needed as an objective 
measure to assess for the presence of L5-S1 radiculopathy.  
Further testing showed no evidence of active or chronic motor 
radiculopathy.  The assessor noted that the veteran's 
service-connected low back bulging disk at L5-S1 caused 
severe incapacitating episodes, and that the veteran should 
stay under the care services at VA.   

First, it is determined that the appropriate diagnostic code 
(DC) under which to assess the veteran's service-connected 
low back syndrome with bulging disc at L5-S1 is DC 5293, 
intervertebral disc syndrome, particularly given the overall 
consistency of that diagnosis as reflected in the record.  
(See April and June 2005 VA examination reports with claims 
file review).  Though an April 2003 VA examiner referred to a 
diagnosis of degenerative joint disease, the assessment was 
done in the context of assessing MRI that showed disc 
desiccation.  (It is noted that the veteran's multiple joint 
degenerative arthritis was service-connected with a 20 
percent disability evaluation effective February 24, 2000, 
and that issue is not on appeal.)   

Under the old criteria, it appears that the veteran 
experienced moderate, recurring, attacks (which is reflective 
of a 20 percent rating) until March 8, 2002, when a VA 
progress noted indicated that the veteran had had an 
exacerbation (apparently from lifting a patient at her job), 
for which she sought treatment.  From March 8, 2002, it is 
apparent that the veteran's service-connected back condition 
worsened to an extent that she suffered severe, recurring 
attacks, with only intermittent relief, which is reflective 
of a 40 percent rating.   

As such, the veteran is entitled to a 20 percent rating from 
February 24, 2000, under DC 5293, and a 40 percent rating as 
of March 8, 2002.  The veteran is not entitled to a rating in 
excess of 20 percent from February 24, 2000, to March 7, 
2003, however, because the record does not support of finding 
that the veteran's back disorder was severe to the extent 
that was eventually reflected by the medical evidence as of, 
and after, March 8, 2002.

Particularly, the December 1999 VA examination found range of 
motion that was relatively close to the typical range of 
motion as found in 38 C.F.R. § 4.17a,  Plate V (with the 
exception of extension, which had been 12 degrees out of 30 
degrees).  The examiner noted that with the extremes of 
motion any discomfort was relieved by coming into the upright 
position.  Further, the examiner's comment concerning 
radicular pain was not associated to a disc site via clinical 
testing.  Regardless, the evidence from the Denver VAMC 
indicates that in August 2000 the veteran sought treatment 
due to facial numbness, and lower extremity neuropathy was 
possibly secondary to connective tissue disorder.  The 
veteran did not show for a September 2000 neurology 
consultation.  As the additional facts recited above 
illustrate, the medical evidence indicated that the veteran 
had not sought or received treatment (like she did as of 
March 8, 2002) for her service-connected back disorder.  

The increased 20 percent rating is based, however, on her 
July 2000 testimony concerning ongoing symptomatology, and an 
August 2001 Cheyenne VA progress note that the veteran 
continued to have back pain, which again objectively supports 
a finding, particularly in light of 38 C.F.R. § 4.7, of 
moderate, recurring attacks.

As of March 8, 2002, however, the evidence of record 
demonstrates that the veteran's disc disease worsened to the 
extent that she only found intermittent relief with 
medication.  Range of motion studies found a significant 
decrease in degree of movement.  Treatment reports, however, 
prior to the September 2002 change in regulation concerning 
intervertebral disc syndrome fail to indicate correlation of 
physical findings with a nerve root.  See June 2002 VA 
radiology report.  As such, the veteran's low back disability 
had not manifested to the extent reflected by a 60 percent 
rating under old DC 5293.  Though various assessors may have 
questioned the presence of radiculopathy, clinical testing 
had not rendered findings that the veteran's disc problems 
had resulted in demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site of the 
diseased disc.

Under the current rating criteria, which instructs that 
manifestations of intervertebral disc syndrome ought to be 
assessed according to the General Rating Formula or the 
extent of incapacitating episodes (whichever method results 
in a higher evaluation), the veteran's service-connected low 
back disability has never been characterized as unfavorable 
ankylosis of the entire thoracolumbar spine for the next 
highest rating of 50 percent.  Also, alternatively the record 
lacks evidence that the veteran had experienced the kind of 
"incapacitating episode" as defined by regulation-that is, 
she had not been prescribed bed rest by a physician for a 
total duration of at least 6 weeks during the last 12 months, 
for a 60 percent rating.  See 38 C.F.R. § 4.71a, Note (1).  

The Board has considered whether any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, may be evaluated separately 
under an appropriate diagnostic code¸ see 38 C.F.R. § 4.71a, 
Note (1).  The record fails to support a finding, however, 
concerning objective neurologic abnormalities.  It is 
recognized that March 2004 VA records noted lumbar 
radiculopathy; yet, the June 2005 neurology VA examination 
specifically performed objective testing and found no 
evidence of active or chronic motor radiculopathy.  This 
examination is relied upon because the examiner noted claims 
file review, which would have included assessment of any 
prior medical statements regarding radiculopathy.  Because 
the Board cannot generate its own medical conclusions for use 
in adjudication, see, e.g., Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the only appropriate conclusion based upon 
the informed June 2005 VA neurological examination report is 
that the veteran had not suffered from associated objective 
neurologic abnormalities.  

To the extent that functional loss due to pain (and other 
factors of concern in 38 C.F.R. §§ 4.40, 4.45, and 4.59), is 
not inherently addressed by the current rating criteria, the 
Board finds that the currently assigned 40 percent rating 
reflects any functional loss due to various factors (like 
pain on motion) experienced by the veteran.  



ORDER

The veteran is entitled to an initial 20 percent rating from 
February 24, 2000, to March 7, 2002, and an initial 40 
percent rating from March 8, 2002, to April, 20, 2005, and is 
not entitled to an initial rating in excess of 40 percent 
from April 21, 2005, for service-connected low back sydrome 
with a bulging disc at L5-S1.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


